            Case 1:19-cr-00064-GHW Document 42 Filed 05/18/20 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 5/18/20
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :   1:19-cr-00064-GHW
                                                              :
 NATALIE MAYFLOWER SOURS                                      :         ORDER
 EDWARDS,                                                     :
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:



        On April 29, 2020, counsel for the defendant requested an extension of the deadline for the

pre-sentence report to May 15, 2020. Dkt. No. 40. The application did not disclose that the

defendant had not met the 14 day deadline for the submission of objections to the draft pre-

sentence report. See Fed. R. Crim. P. 32(f). As a result, the Court understood that the defendant’s

objections had been timely submitted and that the additional time requested was to permit the

parties to work through objections interposed by the defendant. The Court granted the requested

extension for the final report on April 29, 2020. Dkt. No. 41.

        The Court has been informed that the defendant did not submit her objections to the draft

report until May 15, 2020, nearly six weeks after the delivery of the draft report. The Court requests

that counsel for the defendant submit a status letter to the Court with respect to this issue, setting

forth, among other things, the position of the parties regarding the effect of the defendant’s delayed

response to the draft report, including any impact on the proposed sentencing date. Counsel for the

defendant is directed to submit that letter to the Court no later than May 21, 2020.
         Case 1:19-cr-00064-GHW Document 42 Filed 05/18/20 Page 2 of 2



       To the extent that the nature or extent of the defendant’s objections may require resolution

through a Fatico hearing, the Court requests that the parties inform the Court promptly so that one

can be scheduled.

       SO ORDERED.

Dated: May 18, 2020
                                                       __________________________________
                                                              GREGORY H. WOODS
                                                              United States District Judge




                                                  2
